Case: 4:20-cv-00136-BYP Doc #: 6 Filed: 04/27/20 1 of 5. PageID #: 45



PEARSON, J.
                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


SEAN GILMORE,                                    )
                                                 )     CASE NO. 4:20CV136
               Plaintiff,                        )
                                                 )
               v.                                )     JUDGE BENITA Y. PEARSON
                                                 )
TRINITY SERVICES GROUP, INC.,                    )
                                                 )     MEMORANDUM OF OPINION
               Defendant.                        )     AND ORDER [Resolving ECF No. 5]



       Pro se Plaintiff Sean Gilmore, a state prisoner incarcerated at Northeast Ohio

Correctional Center (“NEOCC”), filed this action under 42 U.S.C. § 1983 in the Mahoning

County Court of Common Pleas against the prison’s food services provider, Defendant Trinity

Services Group, Inc. ECF No. 1-1. Defendant removed this action (ECF No. 1) and filed a

motion to dismiss under Fed. R. Civ. P. 12(b)(6) (ECF No. 5). Plaintiff has not filed a response

and the time to do so has expired. For the reasons stated below, the motion is granted and this

action is dismissed.

                                        I. Background

        Plaintiff claims that he became ill after eating food that was contaminated by insects and

rodents. ECF No. 1 at PageID #: 7. He indicates that he suffered headaches, vomiting, mouth

irritation, diarrhea, dizziness, pain, memory loss, a speech disorder, weakness, and “indescribable

blood.” Id. at PageID #: 9. The doctors at the prison prescribed Pepto Bismol. Id.

        Plaintiff contends Defendant subjected him to an unsanitary condition of confinement in

violation of the Eighth Amendment. The Court also construes the Complaint as alleging a First
Case: 4:20-cv-00136-BYP Doc #: 6 Filed: 04/27/20 2 of 5. PageID #: 46



(4:20CV136)

Amendment claim.1 Plaintiff seeks monetary relief.

        Defendant removed the action and subsequently filed the pending motion to dismiss.

                                   II. Standard for Dismissal

        In deciding a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), the Court must take

all well-pleaded allegations in the Complaint as true and construe those allegations in a light

most favorable to the plaintiff. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citations omitted).

“To survive a Motion to Dismiss, a Complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009 ) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “While legal

conclusions can provide the framework of a Complaint, they must be supported by factual

allegations. When there are well-pleaded factual allegations, a Court should assume their veracity

and then determine whether they plausibly give rise to an entitlement to relief.” Iqbal, 556 U.S.

at 679. The factual allegations in the Complaint “must be enough to raise a right to relief above

the speculative level.” Twombly, 550 U.S. at 555 (citing authorities).

        In other words, claims set forth in a complaint must be plausible, rather than conceivable.

Id. at 570. “[When] the well-pleaded facts do not permit the Court to infer more than the mere

possibility of misconduct, the Complaint has alleged—but it has not ‘show[n]'-‘that the pleader is

entitled to relief.’” Iqbal, 556 U.S. at 679 (citing Fed. R. Civ. P. 8(a)(2)). The factual allegations

in the complaint “must contain something more ... than ... merely creat[ing] a suspicion of a


   1
     Although he does not explicitly state a First Amendment claim, Plaintiff vaguely refers to
the First Amendment in the Complaint and cites to a First Amendment case to bolster his
position. See ECF No. 1-1 at PageID #: 11.

                                                   2
Case: 4:20-cv-00136-BYP Doc #: 6 Filed: 04/27/20 3 of 5. PageID #: 47



(4:20CV136)

legally cognizable right.” Twombly, 550 U.S. at 555-56 (quoting 5 C. Wright & A. Miller,

Federal Practice and Procedure § 1216, p. 235–236 (3d ed.2004)). In addition to reviewing the

claims set forth in the Complaint, the Court may also consider exhibits, public records, and items

appearing in the record of the case as long as the items are referenced in the Complaint and are

central to the claims contained therein. Erie Cnty., Ohio v. Morton Salt, Inc., 702 F.3d 860, 863

(6th Cir. 2012); Bassett v. Nat’l Collegiate Athletic Ass’n, 528 F.3d 426, 430 (6th Cir. 2008).

                                          III. Discussion

       Defendant’s motion to dismiss advances the following positions: (1) it is not subject to

liability under 42 U.S.C. § 1983 because it is a private corporation; (2) it is sued under a theory

of respondeat superior which is not a proper basis of liability under 42 U.S.C. § 1983; (3) a

single instance of food contamination is not sufficient to state a claim under the Eighth

Amendment; (4) Plaintiff did not exhaust his administrative remedies prior to bringing this

action; and (5) Plaintiff has not alleged sufficient facts to suggest a claim under the First

Amendment.

       Defendant first asserts it is not a state actor under 42 U.S.C. § 1983. “To state a claim

under § 1983, a plaintiff must plead and prove that [he] has been deprived of a right secured by

the Constitution or federal laws, by one acting under color of state law.” Weberg v. Franks, 229

F.3d 514, 522 (6th Cir. 2000) (citations omitted). Although § 1983 actions generally cannot be

asserted against private actors, the actions of private parties can constitute state action when the

party’s conduct “is fairly attributable to the state.” Lindsey v. Detroit Entm’t, LLC, 484 F.3d 824,

827 (6th Cir. 2007) (citations and internal quotations omitted). That threshold is easily crossed


                                                  3
Case: 4:20-cv-00136-BYP Doc #: 6 Filed: 04/27/20 4 of 5. PageID #: 48



(4:20CV136)

in the case at bar. Courts have routinely found that private entities that contract with the state to

provide constitutionally required services such as medical care and food services to state prisons

are state actors. See, e.g., Vartinelli v. Aramark Corr. Servs., LLC, No. 18-CV-10964, 2019 WL

1402653, at *4–5 (E.D. Mich. Mar. 28, 2019); Dykes v. Marshall, No. 1:14-CV-1167, 2016 WL

1059618, at *3 (W.D. Mich., Mar. 17, 2016); Horn v. Hunt, No. 2:15-CV-220, 2015 WL

5873290, at *4–5 (S.D. Ohio Oct. 8, 2015). Defendant’s status as a state actor is of no moment

in this case, however, because Plaintiff’s Complaint fails to allege any plausible claim against

Defendant under 42 U.S.C. § 1983.

       Plaintiff has not pleaded a cognizable claim under the Eighth Amendment. His

allegations of an isolated incident of food poisoning from contamination do not characterize the

kind of extreme deprivation required to make out an Eighth Amendment conditions claim in the

prison context. Courts have consistently held that isolated incidents of foreign bodies, including

rodents and insects, surfacing in connection with the food served to prisoners, as Plaintiff alleges

here, is not an Eighth Amendment violation. See, e.g., Smith v. Younger, 187 F.3d 638 (6th Cir.

1999) (unpublished table decision) (affirming district court's dismissal of plaintiff's Eighth

Amendment claim based on the presence of a worm in her peanut butter); Tucker v. Rose, 955 F.

Supp. 810, 815-16 (N.D. Ohio 1997). Furthermore, Plaintiff has not set forth allegations

plausibly suggesting that Defendant or one of its employees acted with deliberate indifference to

his health. He does not allege that Defendant was even aware of the contamination prior to

serving the food. At best, Plaintiff’s allegations suggest Defendant or its employees acted

negligently. Negligence is not a proper basis for an Eighth Amendment claim. Whitley v. Albers,


                                                  4
Case: 4:20-cv-00136-BYP Doc #: 6 Filed: 04/27/20 5 of 5. PageID #: 49



(4:20CV136)

475 U.S. 312, 319 (1986). Accordingly, Plaintiff’s Eighth Amendment claim is dismissed.

       Additionally, to the extent Plaintiff intends a claim under the First Amendment, the claim

is dismissed because there are no allegations in Plaintiff’s Complaint implicating the First

Amendment.

       In sum, because Plaintiff does not plausibly allege a constitutional deprivation caused by

Defendant, his Complaint must be dismissed.

                                        IV. Conclusion

       For the reasons explained above, Defendant’s motion to dismiss is granted and this action

is dismissed. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this

decision could not be taken in good faith.



       IT IS SO ORDERED.


   April 27, 2020                               /s/ Benita Y. Pearson
Date                                          Benita Y. Pearson
                                              United States District Judge




                                                 5
